Citation Nr: 0814140	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  The veteran died in July 2003, and the veteran's widow 
is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied DIC benefits.  

In March 2007, the Board remanded the claim for due process 
concerns.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 2003.  The death certificate 
showed that the immediate cause of death was multisystem 
failure due to or as a consequence of diabetes and sepsis.  

3. At the time of the veteran's death, he was not service-
connected for any disability.

4.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, rated as being totally disabled 
continuously after his discharge from service in February 
1946 for a period of not less than 5 years immediately 
preceding death, or a former prisoner of war who died after 
September 30, 1999.  




CONCLUSION OF LAW

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit and must be denied as a matter of law.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran separated from service in February 1946 and died 
in July 2003 as a result of multisystem failure due to or as 
a consequence of diabetes and sepsis.  In September 2003, the 
appellant filed a claim seeking entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  

VA law provides that even if the veteran's death was not due 
to a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318.  

The implementing regulation is at 38 C.F.R. § 3.22 (2007) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000) (the 
effective date of the VA regulation prohibiting 
"hypothetical entitlement").  Although VA has established 
that "hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court determined that the theory of 
hypothetical entitlement should be applied on a limited 
basis; i.e. only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, January 21, 2000.  In this case, there 
was no claim pending for DIC benefits claimed under the 
provisions of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application.

Evaluating this claim under applicable law, the Board notes 
that at the time of the veteran's death, he was not service 
connected for any disability.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. § 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.  

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  The facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

As explained above, in the present case, there is no legal 
basis upon which the benefits may be awarded and the 
appellant's claim must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


